Citation Nr: 1713675	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  04-44 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee disorder, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for back disorder, to include as secondary to service-connected left ankle disability.
  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs 
 

ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in pertinent part, declined to reopen a previously denied claim of service connection for the left knee and denied service connection for a back disorder on the merits.

In January 2009, the Board remanded these two issues, along with several others.  In October 2009, the Board, in pertinent part, denied both issues on the merits.  The Veteran appealed only the denials of service connection for left knee disability and lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued an Order granting a Joint Motion for Partial Remand, and remanded the two issues to the Board.  In July 2011, the appeal was remanded by the Board for a VA examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left knee disorder, manifested as degenerative joint disease and patellofemoral syndrome, is as likely as not caused by his service-connected left ankle disability.

2.  A lumbar spine disorder manifested as lumbar disc disease, strain, and spondylosis; is as likely as not caused by service-connected left ankle disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.310 (2016).
  
2.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

II.  Analysis 

The Veteran has current diagnoses of left knee degenerative joint disease, left knee patellofemoral dysfunction, lumbar strain, lumbar degenerative disc disease, and lumbar spondylosis.  (See VA Examination, June 2009, pages 7 and 15). 

The Veteran contends, in his June 2004 notice of disagreement that his current left knee and back disorders are secondary to his service-connected degenerative joint disease of the left ankle.  Service connection for degenerative joint disease of the left ankle was granted in an August 2009 rating decision.

After reviewing all the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record contains competing medical opinions as to the etiology of the Veteran's left knee and lumbar spine disabilities.  

In a June 2009 VA examination report, a VA examiner opined that the Veteran's left knee and lumbar conditions are less likely than not related to the service-connected left ankle shrapnel wound in terms of gait, etiology or pathophysiology.  The examiner stated the Veteran's conditions were most likely due to aging.  

In support of his claim, the Veteran provided a medical opinion dated in May 2011 from Dr. A., his private treating physician.  In that opinion, Dr. A. opined that the Veteran's left knee and low back conditions are more likely than not secondary to his in-service left ankle injury.  Dr. A. explained that it is clear that the Veteran has had chronic problems with his left ankle, based on several clinical entries of knee and back pain, and the fact that he ambulates with a cane and antalgic gait.  She further explained that the Veteran's many decades of antalgic gait have led to ongoing problems with his left knee and low back.  Dr. A. addressed the June 2009 VA examination report and noted that the examiner did not acknowledge the Veteran's long history of left knee and back complaints.  Dr. A. also noted that the June 2009 examination report showed the Veteran had antalgic gait in the left lower extremity.  She expressed disagreement with the examiner's opinion, and stated that if in fact the Veteran's left knee and back disorders were only due to aging, that it is unusual that he would have had decades of pain always in those two areas.

At a VA examination in January 2013, the same examiner indicated that the shrapnel wound in the Veteran's ankles had not aggravated the Veteran's left knee and lumbar spine disorders.  He explained that the left ankle disability had not caused any derangements in the knees or the back, and the biomechanics of motion had not been affected (due to different anatomical areas with different function muscles and nerves involved) in either in knees or back.  

In December 2016, Dr. A. submitted another opinion with additional findings to support a favorable nexus.  Dr. A. indicated that she had reviewed additional pertinent medical records, to include the 2013 VA examination report.  She concluded that the accumulated years of abnormal gait pattern have altered the Veteran's biomechanics over enough time to have caused his knee and back problems.  In discussing the 2013 examiner's opinion, Dr. A. stated that there is clear documentation that the Veteran's gait is antalgic.  She further noted that for the VA examiner to state that because the knee and back have different functions, muscles, and nerves than in the ankle- is to completely discount the body's kinetic chain and the biomechanics of walking as noted in the literature she provided (which discussed a clear association between antalgic gait patterns and their effect on the knees and back).  

The Board must weigh the favorable nexus opinions offered by the private treating physician, against the negative opinions offered by the VA examiner.  The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is fully articulated, that is, unequivocally stated, whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  

In weighing the medical opinions, the Board finds Dr. A.'s opinions are somewhat more persuasive than the VA examiner's opinions.  

Dr. A.'s opinions reflect consideration of the Veteran's pertinent clinical history and her assessment of the Veteran's back and left knee history is consistent the record.  Indeed, several post-service treatment records show longstanding complaints of low back and left knee pain.  Also, the June 2009 VA examination report shows the Veteran displayed an antalgic gait and used a cane.  The medical abstracts provided by Dr. A., while not based on the Veteran's specific medical history and clinical presentation, are also generally consistent with the Veteran's competent and credible report of having an altered gait due his chronic left ankle problems, and generally support his theory of causation.  Based on Dr. A's review of the pertinent medical history and the rationales and supporting medical literature to support her opinions, her opinions are probative with respect to showing a nexus between the left knee and back disorders and the service-connected left ankle disability.  

The June 2009 VA opinion is of lessened probative value because it was not supported by a clearly articulated rationale that included sufficient detail upon which the Board can make fully-informed assessment.  The 2013 VA opinion and rationale does not appear to be supported by the historical clinical findings as shown in the record.  As noted by Dr. A., the VA examiner appears to have disregarded the decades of entries for both the low back and left knee pain that are present throughout the Veteran's medical record.  Further, the examiner's statement that the biomechanics of motion were not affected conflict with the June 2009 examination finding that the Veteran displayed an antalgic gait.  For these reasons, the probative value of the VA opinions is lessened.

Finally, the Board further finds the Veteran's general testimony as to the onset of his left knee and low back symptoms following his left ankle injury- and the progressive nature of his pain throughout the years due to those now service-connected disabilities- further supports the claim on the basis of secondary service connection.  His credible lay testimony, coupled with Dr. A.'s May 2011 and December 2016 opinions and supplemental medical literature, support a finding of a causal connection between his current left knee and back disability, and his service-connected left ankle disability.

A claim will be denied only if the preponderance of the evidence is against the claim.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107.  The evidence pertaining to a causal nexus between the Veteran's left knee and back disorders and his service-connected left ankle disability is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a left knee and back disability is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.310.

  
ORDER

Service connection for left knee degenerative joint disease and patellofemoral syndrome is granted subject to the laws governing the grant of monetary benefits.

Service connection for lumbar disc disease, lumbar strain, and spondylosis is granted subject to the laws governing the grant of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


